I dissent from the order denying a rehearing, and from the judgment of affirmance.
The statement of facts contained in the Department opinion is based exclusively upon the findings of the superior court, but those findings are assailed as being contrary to the evidence, and, in my opinion, several of those which are most material to the conclusion of the court are wholly unsupported by any evidence contained in the record.
The uncontroverted facts are that Philip Oppenheim was trustee of an estate of about seventy thousand dollars. He was also one of the beneficiaries, and the remaining beneficiaries *Page 60 
were his mother, his brother Emanuel, the payee of the note in controversy here, and his sister, the maker of the note, and the defendant herein. Emanuel had induced his mother to commence an action to vacate the trust upon the ground of fraud. He and his brother and sister were made defendants in that action, but he, by answer and cross-bill, took sides with his mother in favor of dissolving the trust. His sister and his brother Philip answered, defending the action. The litigation having reached this stage, all parties became anxious to settle the controversy, and Emanuel represented to his sister that nothing stood in the way of a dismissal of the action and cross-action except the refusal of his mother's attorney to allow a dismissal until he should be paid, or secured in the payment of his fee, amounting to fifteen hundred dollars, and he agreed that if she would give him her note for that amount "he would pay said attorney his fee and obtain a judgment dismissing the said action." Upon this representation, and in consideration of this promise, the note in controversy here was executed and delivered.
It appears very clearly from all the evidence in the case that the representation was false and that the promise was never performed in its true and proper sense.
As to the representation, if there had been nothing in the way of a dismissal of the action except the objection of the plaintiff's attorney, that, so far from being a formidable obstacle, was no obstacle at all, for nothing could have been easier than to substitute another attorney (as was afterward done), who would make the motion to dismiss. But it will appear that the obstacles to dismissal were of another character, and the fault lay at another door. It is shown clearly by all the testimony, including the explicit admission of Emanuel himself, that he never took the note to his mother's attorney and never informed him that he had it. On the contrary, he kept it among his private papers for about a month and then pledged it as collateral for money borrowed of Charles Heisen, which money he used in his private business. The first thing this defendant heard of the note after delivering it was when it was presented with a demand of payment by Heisen's agent. She did not pay it, and afterward *Page 61 
Emanuel redeemed it and pledged it again to C.W. Clarke to secure other advances. This is what he did with the note which he had promised to use for the payment of his mother's attorney.
Nevertheless, he claims that he, by his attorneys, promptly moved to dismiss the action. He asserts that he and they made numerous attempts to procure the dismissal. He does not testify — and there is no evidence of any sort — that his mother's attorney moved to dismiss the action, or that he or she ever consented to a dismissal. And the finding of the court goes no further than the evidence on this point. It does not appear in the case anywhere, or in any way, that the plaintiff in that action ever consented to a dismissal, unless her consent is inferred from the finding that "the dismissal was delayed through the acts and conduct of the attorney representing the defendant herein in that action." But clearly this finding does not necessarily imply the consent of the plaintiff at the time of Emanuel's numerous attempts, which he claims to have made shortly after receiving the note. The final settlement and dismissal of the action was not reached for five months after the delivery of the note, and not until after a trial of the action and a decision in favor of the defendants on the merits, and then it was based upon further negotiations, and apparently upon new considerations independent of the payment of fifteen hundred dollars to the plaintiff's attorney. Some delay in this final settlement may have been due to the acts of defendant's attorney — as, for instance, his successful defense of the action; and at the same time it may be true that plaintiff did not consent in the beginning to a dismissal.
But if this fatal objection to the finding is waived and it should be held that, taking the findings altogether, they may be construed to mean that promptly after receiving the note Emanuel did not only move to dismiss his cross-action, but also procured his mother's consent and that of her attorney to dismiss her action, the only result is to put Emanuel in other difficulties. He confesses that he did not pay his mother's attorney — did not inform him that he had the note to secure him — but used the note to raise money for his private business. If, under these circumstances, the attorney, nevertheless, consented to a dismissal of her action, it *Page 62 
proves that the representation made by this defendant that he would not consent to a dismissal without payment or security for his fee was false, and the whole transaction a fraud.
But aside from this it was no performance of his contract for Emanuel to make motions and efforts to procure a dismissal of the actions. His contract was to procure a judgment of dismissal, and that without unreasonable delay. The findings of the court with respect to this matter are that Emanuel did pay the fee of his mother's attorney, that the action was finally dismissed, and that the delay in dismissing it was caused by the acts of the attorney representing the defendant. All these statements are literally true, but they are true with such qualifications as to render them wholly immaterial. The action was finally dismissed, but not for five months after the delivery of this note, which, during all that time, Emanuel had been using to raise money for his own purposes, and in the meantime the case had been tried and a decision rendered by the superior court that the trust was valid, advantageous, and free from fraud. Can it be claimed that a dismissal of the action under these circumstances was a compliance with Emanuel's agreement to procure a judgment of dismissal? When this defendant gave her note to secure a dismissal of that action the advantages that would have accrued to her by an immediate dismissal were that she would have been saved the trouble and expense of a trial and would have secured herself from whatever risk of being defeated in the litigation she may have had reason to apprehend. It may also be reasonably supposed that it was a motive of controlling weight with her to avoid the pain and scandal of a public trial of charges of fraud preferred by her mother against her brother. By his failure to dismiss the action before it had been tried, and he had been defeated on the merits, Emanuel deprived his sister of every possible advantage she could have expected when she gave her note.
But it is said in the opinion of this court that the delay in the dismissal was largely occasioned by the defendant herself. The only support for this statement is in the finding of the superior court, above quoted, which, it will be observed, does not say that the delay was caused by any fault *Page 63 
of the defendant, but by the acts and conduct of the attorney representing the defendant in that action. This, as above remarked, is true in a literal sense, but with a serious qualification. The same attorney represented this defendant and her brother Philip in the defense of that action, and it does appear by the testimony of Philip in this case that his attorney (who happened also to be his sister's attorney in defending that action, did in his behalf and upon grounds peculiarly affecting his interest, oppose the motion of Emanuel to dismiss. There is not the slightest atom of evidence that he opposed the dismissal on behalf of the defendant, or at her instance, or for any benefit to her, and if he deemed that the interest of Philip, who was absent from the state, was opposed to a dismissal, it is not easy to see how the defendant could have prevented his opposition, or why she should be held responsible for it. Besides, the agreement of Emanuel to procure a judgment of dismissal bound him to obtain the consent of Philip, so far as his consent was essential, and to comply with whatever conditions Philip attached to his consent. There is no hint or suggestion in the findings or evidence that the defendant conspired with Philip to exact unreasonable conditions as the price of his consent, and to hold her responsible for his action is unjust and unwarranted.
Finally, with respect to the settlement of the case and the payment of plaintiff's attorney. The case was settled when there was nothing left to settle except the costs of a litigation which had been instigated (unjustly as it appears) by Emanuel, and which he should have paid. He did pay his mother's attorney, but the amount was only eight hundred dollars, instead of the fifteen hundred dollars he represented to be necessary so that by his recovery in this action (he is represented here by his assignee) he makes a handsome bonus out of his sister and practically escapes the consequences of his fault by throwing the entire expense upon her. I think a more equitable result might have been attained without doing violence to any rule of law. *Page 64